Citation Nr: 0825717	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  97-23 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from May 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which found that the veteran had not submitted 
new and material evidence that was sufficient to reopen a 
claim for service connection for PTSD or a psychiatric 
disorder.  In June 1997, the veteran filed disagreement on 
the issue of PTSD only, and perfected his appeal.  In August 
1997, he requested a personal hearing before a member of the 
Board.  In March 2003, he withdrew his request for that 
hearing.  A transcript of the veteran's local hearing before 
the RO in April 1997 is of record.  

The veteran has been rated as incompetent for VA purposes, 
and a custodian is involved in his VA matters, including this 
appeal.  

When this matter was previously before the Board in July 
2003, the Board determined that new and material evidence had 
been submitted to warrant the reopening of the claim for 
service connection for PTSD, and that the claim needed to be 
remanded for further evidentiary development.  Unfortunately, 
for reasons stated more fully below, the Board finds that 
further development is still required in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  
Although the Board sincerely regrets the delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Since the Board's remand in July 2003, one of the veteran's 
reported stressors has been verified.  More specifically, the 
veteran asserted that while in Vietnam, his unit was 
subjected to rocket and mortar attack on a number of 
occasions, and personnel records reflect that he was attached 
to the 15th Aerial Port Squadron at DaNang Airfield, Vietnam, 
over the period of August 1970 to July 1971.  In response to 
the RO's inquiry to the U.S. Armed Services Center for Unit 
Records Research (CURR) (now known as the U.S. Army and Joint 
Services Records Research Center (JSRRC)) in November 2005 
and March 2006, CURR advised in August 2006 that available 
records indicated that DaNang Air Base received one round in 
December 1970, eight rounds in a standoff attack in early 
February 1971, six rounds later in the month, at which time 
there was an injury to a staff sergeant due to an enemy 
rocket, ten rounds in March 1971, at which time there was an 
injury to another staff sergeant due to an enemy rocket, four 
rounds later in March 1971, and additional rounds in April, 
May, and June of 1971.  Thus, the Board finds that the 
veteran's reported stressor of being subjected to repeated 
rocket and mortar attacks while stationed at DaNang Airfield 
have been sufficiently verified.  Corroboration of every 
detail, including the veteran's personal participation is not 
required; rather the veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 
(1997).  See also Pentecost v. Principi, 16 Vet. App. 124 
(2002).  Moreover, the existence of an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91 
(1993).  

However, in examining the March 2007 VA PTSD examination 
report and July 2007 addendum, while the Board appreciates 
the fact that the examiner clearly did not find that the 
veteran's symptoms met the criteria for PTSD, it is unclear 
to the Board whether the examiner assumed that the veteran 
had, in fact, been exposed to rocket and mortar fire while 
stationed at DaNang Airfield in Vietnam.  For example, on 
page 4 of the report, the examiner acknowledges that there is 
a memorandum in the file confirming the veteran's exposure to 
rocket attacks, but then goes on to state that while the 
veteran reports these experiences, he was a very disorganized 
individual and could not be considered an accurate historian 
due to his extreme psychotic symptoms and poor long-term 
memory.  Similarly, on the last page of his report, the 
examiner again acknowledges this stressor but states that the 
veteran did not report symptoms of PTSD developing until 
1983, once again reflecting some doubt as to whether the 
examiner assumed that the veteran was, in fact, subjected to 
repeated rocket and mortar attacks during his Vietnam 
service.  

Consequently, since the Board is unable to conclude from the 
record whether any of the examiner's opinions would have been 
different had he been informed that he had to assume that the 
veteran had been subjected to repeated enemy rocket and 
mortar fire while in Vietnam, the Board finds that it has no 
alternative but to remand this case for a supplemental 
opinion based on the assumption that the veteran was, in 
fact, subjected to enemy rocket and mortar fire while at 
DaNang Airfield in Vietnam.

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to 
obtain additional VA treatment records 
for the veteran, dated since June 2007.

2.  Thereafter, the claims folder 
should be returned to the VA examiner 
who examined the veteran in March 2007.  
The examiner should be asked to 
indicate whether the veteran has PTSD 
as a result of his verified stressor of 
being subjected to repeated enemy 
rocket and mortar attacks at DaNang 
Airfield, Vietnam.  

3.  If the March 2007 examiner 
determines that another examination of 
the veteran is necessary in order to 
provide the requested opinion, or if 
the March 2007 VA examiner is not 
available, provide the veteran with a 
new VA PTSD examination.  The claims 
folder must be made available to the 
examiner for review, and that it was 
available should be noted in the report 
that is provided.

In considering whether the veteran 
meets the criteria for a diagnosis of 
PTSD, only consider the veteran's 
verified stressor of being subjected to 
repeated rocket and mortar fire while 
in Vietnam.  

The diagnosis should be in accordance 
with the American Psychiatric 
Association's: Diagnostic and 
Statistical Manual of Mental Disorders-
IV (DSM-IV).  All necessary special 
studies or testing, including 
psychological testing and evaluation, 
is to be accomplished.

The psychiatrist must express an 
opinion as to whether the veteran meets 
the criteria for PTSD contained in DSM-
IV, and if he meets such criteria, 
whether PTSD can be related to the 
stressor of being subjected to repeated 
rocket and mortar fire in Vietnam and 
established as having occurred during 
the veteran's active service.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Finally, readjudicate the claim on 
appeal based on all evidence received 
since the April 2008 supplemental 
statement of the case.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be provided a supplemental statement of 
the case, and given the opportunity to 
respond thereto

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



